Title: Thomas Jefferson to Eleuthère I. du Pont de Nemours, 30 April 1812
From: Jefferson, Thomas
To: Du Pont de Nemours, Eleuthère Irénée


          
                  Dear Sir 
                  Monticello Apr. 30. 12.
          
		  
		  
		  After having expected for some time that you would be so kind as to inform me of the amount of the keg of powder you sent me, that I might remit it to you, I wrote to you on the 4th of Nov. last, requesting that favor, & that you would add to it the amount of a similar envoy of powder to be forwarded to me, that both parcels might be paid for in one remittance. I had not then learnt the unfortunate accident of the explosion which probably prevented my recieving the second supply. I have now 
		  
		  
		  having occasion to make a remittance to mr Barnes of Geo. town, I have included in it 50.D. which I have requested him to forward to you on account of the supply before recieved, and of the second now asked of 25.℔ of powder, of which ½ doz.℔
			 to be in cannisters for shooting,
			 the
			 rest for blowing rock, a great deal of which work I am to commence immediately, & will therefore ask you to send it without delay to Messrs Gibson & Jefferson of Richmond.
          
		  
		  
		   
		   
		  I shall shear this year, 3. fleeces only of imported Merinos, their wool of 1st quality, and about 15. of half blood. I have understood you are concerned in a manufactory of cloth, and will recieve one’s wool, have it spun, wove & dyed for an equivalent in the wool. I should be very glad to get mine into so good hands. will you be so kind as to inform me more particularly on this subject. Accept the assurance of my great esteem & respect
          
            Th:
            Jefferson
        